Citation Nr: 0703338	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of multiple neck strains, with traumatic 
arthritis and degenerative disc disease of the cervical 
spine.

2.  Entitlement to service connection for arteriovenous 
malformation (AVM).

3.  Entitlement to service connection for headaches.
	
4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for a psychiatric 
disability, described as depression and anxiety.

8.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or on 
being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  The veteran is 
appealing the 30 percent rating that the RO assigned upon 
granted service connection for cervical spine disorders in a 
February 2002 rating decision effective August 18, 1999.  The 
veteran is also appealing the RO's decisions denying service 
connection for arteriovenous malformation (AVM), headaches, a 
right shoulder disorder, a left shoulder disorder, a lumbar 
spine disorder, and a psychiatric disorder, described as 
depression and anxiety.  In addition, the veteran is 
appealing the RO's decisions denying TDIU and compensation 
based on the need for aid and attendance or on housebound 
status.

In a May 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
claims file does not contain a notice of disagreement with 
that decision; at present no appeal from that decision has 
been initiated. 

In October 2004, the Board remanded these issues for further 
development and to ensure compliance.  These matters are now 
before the Board.

The issues of entitlement to a total disability rating for 
compensation purposes, based on TDIU and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person, or on being housebound, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine caused persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and neurological findings appropriate to the site of 
diseased disc with little intermittent relief.

2.  The veteran has profound weakness of the upper 
extremities and myelopathic signs that demonstrate severe 
incomplete paralysis of the upper radicular group on each 
side.

3.  The veteran does not currently have arteriovenous 
malformation (AVM).

4.  The veteran's headaches are likely related to his service 
connected neck disorders.

5.  The veteran does not have a current right shoulder 
disability.

6.  The veteran does not have a current left shoulder 
disability.

7.  There is no evidence that the veteran's current lumbar 
spine disability began in service or is otherwise the result 
of a disease or injury in service.

8.  The veteran's depression and anxiety are related to his 
service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 60 
percent for degenerative disc disease of the cervical spine 
prior to September 23, 2002 have been met.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5293 
(2002).

2.  The criteria for an 80 percent combined initial rating of 
the residuals of multiple neck strain injuries, with 
traumatic arthritis and degenerative disc disease of the 
cervical spine since September 23, 2002 have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§4.124(a), 4.7, Diagnostic Codes 
5243, 5290, 8510 (2002 & 2006).

3.  Arteriovenous malformation (AVM) was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The veteran's headaches are proximately due to or the 
result of the veteran's service connected degenerative disc 
disease of the cervical spine.  38 C.F.R. § 3.310 (2006).

5.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

6.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

7.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.   The veteran's depression and anxiety are proximately due 
to or the result of the veteran's service connected 
degenerative disc disease of the cervical spine.  38 C.F.R. § 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's claim for a higher initial rating for 
residuals of multiple neck strain injuries, with traumatic 
arthritis and degenerative disc disease of the cervical 
spine, once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated November 2004, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that he was to provide VA information describing additional 
information or the information itself.  This notice served to 
tell him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by informing VA in 
February 2006 that he had no further information or evidence 
to give in order to substantiate his claims.

There was a timing deficiency with the November 2004 letter, 
because it was provided after the initial evaluation of 
February 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the claims for service connection for AVM, headaches, a 
right shoulder disability, a left shoulder disability, a 
lumbar spine disability and a psychiatric disability, 
described as depression and anxiety the first three elements 
of Dingess notice are satisfied by the November 2004 letter.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claims are being denied, no rating 
is being given and no effective date is being set.  He is, 
therefore is again, not prejudiced by the absence of notice 
on these elements.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, per the October 2004 remand instructions, the 
veteran underwent comprehensive VA examinations in November 
2004, December 2004 and March 2006.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

I.  Initial rating for the cervical spine disability.

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

A service medical record in November 1973 noted that the 
veteran had been involved in a motorcycle accident in August 
1973.  

In October 1999, the veteran presented to a VA Medical Center 
(VAMC) with complaints of pain and spasms in his shoulders, 
neck, and both of his legs and feet.  The diagnosis was 
chronic pain syndrome associated with degenerative joint 
disease of the cervical spine.

On consultation in May 2000 at a VAMC, it was reported that 
the veteran had undergone surgery for decompression of a disk 
in the cervical spine in 1991.  He presented with complaints 
of pain and spasms all over.  The diagnosis was chronic post-
traumatic spasticity and chronic post-traumatic intractable 
pain.  

In April 2001, the veteran underwent a VA examination to 
evaluate his cervical spine, lumbar spine, right wrist and 
knees.  He complained of intermittent neck and low back pain.  
On examination, he was not able to move his neck easily 
because of pain.  He also complained mostly of low back pain.  
The examiner noted that the examinations were limited.  He 
concluded that the veteran most likely had degenerative 
changes in the cervical spine.  There were no radicular 
aspects to his examination.  X-rays revealed moderate 
spondylosis throughout the lower half of the cervical spine 
with mild C6-7 disk space narrowing.

A follow up VA examination in July 2001 concluded that the 
veteran's current cervical spine condition was a mild chronic 
problem with significant emotional overlay.

In October 2002, the veteran presented to a VAMC for 
treatment of his cervical spine disability.  An MRI of the 
cervical spine revealed degenerative disk disease with 
multilevel cord indentation status post fusion.  The report 
described the veteran as having severe disability from a 
cervical spine injury that began in 1973.  

In January 2003 in response to questions from the veteran's 
representative, a physician stated that the veteran suffered 
from pronounced invertebral disc syndrome of the cervical 
spine and his condition was totally disabling.  His symptoms 
were consistent with sciatic neuropathy, muscle spasms and 
other neurological findings.  He was also unable to follow a 
gainful occupation.  

Per the November 2004 remand, the veteran underwent a VA 
examination in December 2004.  The veteran reported that he 
had been in a wheelchair for six years because he could not 
walk.  He was affected on a daily basis by significant pain 
that radiated from his neck to his shoulders.

Radiographs of the cervical spine showed moderate 
spondylisthesis throughout the lower half of the cervical 
spine and a fusion at the C5-6 level.  Mild facet arthropathy 
was noted.

An examination of his cervical spine revealed 30 degrees of 
flexion, no extension, no lateral flexion and no rotation.  
He showed spasm in the cervical spine and parapspinous 
musculature bilaterally and there was tenderness in this 
region.  

The pertinent diagnosis was cervical myelopathy bilaterally 
with marked weakness of the upper extremities.  It was likely 
that the findings were consistent with central stenosis of 
the cervical spine one level below the fusion.  Altered 
motion mechanics of the C5-6 level were as likely as not 
exacerbating any underlying central canal stenosis and 
represented at least 50 percent disability.

In March 2006, the veteran underwent another VA examination 
to evaluate the current manifestations of his cervical spine 
disorder.  The veteran reported that in addition to his loss 
of mobility, he had considerable neck pain.

The examiner concluded that the veteran had cervical 
spondylosis and cervical degenerative disk disease.  However, 
the MRI's and clinical evidence were not compelling for a 
diagnosis of cervical myelopathy.  

The examiner noted that it was difficult to state all of the 
neurological manifestations of the cervical disk disease 
because the veteran's examination was inconsistent and non-
anatomic.  He therefore listed the current manifestations of 
the veteran's cervical spine disease which were objective.  
These objective findings where cervical degenerative disk 
disease with foraminal stenosis which would be expected to 
cause neck and bilateral upper extremity pain.

Analysis

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective 
September 26, 2003 the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243 92006)).

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 30 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 
5293, intervertebral disc disease, a noncompensable 
evaluation is assigned for postoperative, cured 
intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 2. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  These were unchanged from the 
2002 criteria except that the diagnostic code numbers 
changed.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The RO initially rated the veteran's degenerative disc 
disease of the cervical spine under Diagnostic Code 5290, 
limitation of motion of the cervical spine.  A 30 percent 
rating is the highest possible disability evaluation under 
Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).

The Board has considered whether a disability evaluation in 
excess of 30 percent is warranted for the cervical spine 
disability under Diagnostic Code 5293, intervertebral disc 
syndrome.  

While some examiners have found a functional overlay and cast 
doubt on the extent of the veteran's symptoms, diagnostic 
testing has revealed disc disease.  

On several occasions the veteran was found to have absent 
reflexes in the upper extremities, and has also displayed 
spasms.  There has been littler reported relief.

The veteran therefore appears to have impairment that 
approximates the criteria for a 60 percent evaluation under 
the oldest applicable version of Diagnostic Code 5293.  38 
C.F.R. §§ 4.7, 4.21 (2006).  This level of symptomatology has 
been reported since the effective date of service connection.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 60 percent evaluation from 
August 18, 1999.

Consideration of the revised criteria for rating back 
disabilities.

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 

The veteran has already been assigned a disability rating of 
60 percent for intervertebral disc syndrome which is the 
highest rating based on incapacitating episodes under the 
revised rating criteria. 

Regarding the General Rating Formula for Diseases and 
Injuries of the Spine, there have been few reports of the 
range of cervical spine motion.  The most recent examination 
showed forward flexion to 30 degrees with essentially no 
motion in other directions.  The examiner, however, did not 
report whether there was additional limitation due to 
functional factors.  Given the examiner's finding of pain, it 
is reasonable to assume that there was additional limitation 
due to that symptom.  As just noted, the maximum rating for 
limitation of motion of the cervical spine under the General 
Formula is 30 percent.

For VA compensation purposes, ankylosis is fixation of a 
spinal segment.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) 
(2006).

Because there is no evidence of ankylosis a rating higher 
than 30 percent for the orthopedic manifestation is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2006).  

The question before the Board, then, is whether there are 
additional neurological manifestations that would warrant a 
higher rating under the newest version of the rating 
criteria.

When the neurologic involvement is only sensory, the rating 
should be for the mild, or at most, the moderate degree.  In 
rating peripheral nerve disability, neuritis, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

The right and left upper extremity radiculopathy, shown 
repeatedly throughout the record, may be rated under the 
provisions of 38 C.F.R. Part 4, DC 8510, for impairment of 
the upper radicular nerve (5th and 6th cervicals).  Complete 
paralysis of the upper radicular group (fifth and sixth 
cervicals), with all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not affected, 
warrants a 70 percent rating for the major extremity and a 60 
percent rating for the minor extremity.  Incomplete paralysis 
is evaluated as follows: for severe incomplete paralysis, 50 
percent for the major extremity, and 40 percent for the minor 
extremity is warranted; for moderate incomplete paralysis, 40 
percent for the major extremity and 30 percent for the minor 
extremity is warranted; and for mild incomplete paralysis, 20 
percent is warranted for either extremity.  38 C.F.R. 
§ 4.124a, DC 8510.

The evidence in this case indicates that the veteran is right 
handed.  As the veteran experiences radiculopathy in the 
upper right extremity, the Board will apply the criteria 
applicable to the major extremity.

In this case, the December 2004 VA examination noted that the 
veteran had profound weakness of the upper extremities and 
myelopathic signs were noted.  The shoulder diagnosis equaled 
profound weakness of the rotator cuff with a rotator cuff 
arthropathy due to myelopathic findings as well as myofascial 
pain of the bilateral shoulders.  The examiner also stated 
that the veteran had decreased sensation in the ulnar nerve 
distribution of his right and left upper extremities.  These 
findings considered in conjunction with earlier examination 
reports support a conclusion that the veteran has severe 
incomplete paralysis of both upper radicular groups.

The Board notes that the March 2006 VA examination noted that 
the veteran had bilateral upper extremity pain but no 
evidence of myelopathy.  However, the Board finds no reason 
to favor that opinion over the findings on the December 2004 
examination.  In any event the March 2006 examiner also found 
that there was a neurologic disability manifested by pain, 
but did not opine as to its severity.

Accordingly, the Board finds that the veteran is entitled to 
a separate 30 percent rating for the orthopedic 
manifestations of the cervical spine disability under old 
Diagnostic Code 5290 or under the new General Formula.  

Resolving reasonable doubt in his favor, the Board finds that 
the veteran has severe incomplete paralysis of both upper 
radicular groups, based on the findings of absent reflexes, 
spasm, and the opinions of the medical professionals as to 
the severity of the disabilities.  Complete paralysis is not 
demonstrated inasmuch as all the evidence shows that he 
retains motion of all joints of the upper extremities.

The veteran is entitled to a combined rating of 80 percent 
based on the 30 percent disability rating for his orthopedic 
manifestations and separate 50 and 40 percent ratings for 
severe incomplete paralysis of the major and minor upper 
radicular groups, respectively.  38 C.F.R. § 4.25.

Applicable law and regulations for service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service is provided on a secondary basis for disease or 
injury that is proximately due to or the result of service 
connected disease or disability.  38 C.F.R. § 3.310(a).  This 
regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability.

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

II.  Entitlement to service connection for arteriovenous 
malformation (AVM).

With regard to the three elements of service connection, the 
service medical records show that in October 1973, a radio 
isotope brain scan revealed an abnormal blood flow study 
consistent with AVM or meningioma.

These records therefore satisfy the requirement of an in-
service disease or injury.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of current AVM. 

The April 2001 VA examination concluded that there was no 
history of anything to suggest an AVM clinically.  
Additionally, the most recent VA examination in March 2006 
concluded that there was no evidence of AVM in the veteran's 
brain.  The examiner also stated that the normal MRI of the 
brain was a much more sensitive and specific study for AVM 
than a radionuclide brain scan.

The Board notes the veteran's claim that regarding a current 
diagnosis of AVM.  However as a lay person, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

III.  Entitlement to service connection for headaches.

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with headaches.  

Therefore, the remaining determinations involve whether the 
headaches are caused by a service connected disease or 
disability

While the March 2006 VA examination concluded that it was 
less likely than not that the current headaches were related 
to the veteran's neck disorders, both the December 1992 
clinic note from a private hospital, and the December 2004 VA 
examination yielded opinions that it was at least as likely 
as not that the current headaches were related to his neck 
disorders.

As there is an approximate balance of positive and negative 
evidence regarding this issue material to the determination, 
the benefit of the doubt is afforded to the veteran.  38 
U.S.C.A. § 5107(b).  

Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board finds that service connection is 
warranted for headaches due to the veteran's service 
connected neck disorder.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.310(a).

IV.  Entitlement to service connection for a right shoulder 
disability.

Factual Background

In a November 1973 examination following the motorcycle 
accident, the veteran presented with persistent pain.  An 
examination demonstrated normal range of motion in both 
shoulders.

In April 2002, the veteran presented to a private 
neuromuscular clinic with complaints of pain in his neck, 
shoulders and feet.  The diagnosis was superimposed cervical 
spine disease.

The veteran presented for a VA examination in June 2001 with 
complaints of neck pain that went down his back and to his 
shoulders.  The VA examiner stated that most of the veteran's 
symptoms were related to myotonic dystrophy and emotional 
overlay.  

In December 2004, the veteran underwent a VA examination.  
The examiner stated that the veteran's arm mobility was 
limited, particularly his shoulder mobility as he has pain on 
attempts of moving his shoulder through the range of motion.

In March 2006, the veteran underwent a VA examination of 
evaluation of his claimed right shoulder disability.  On 
examination, the right shoulder could abduct passively to 90 
degrees.  Flexion was carried out to 100 degrees and internal 
rotation was 30 degrees.  External rotation was 90 degrees 
bilaterally.  All of these range of motions appeared painful 
to the veteran.  The examiner concluded that the veteran did 
not have any definite disorder to his right and left 
shoulders.  Therefore, he could not list an etiology.

Analysis

With regard to the three elements of service connection, the 
service medical records show that in November 1973, the 
veteran presented with bilateral shoulder pain as a result of 
his motorcycle accident.  These records satisfy the 
requirement of an in-service disease or injury.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
a current right shoulder disability.

The most recent VA examination in March 2006 concluded that 
veteran did not have any definite disorder to his right and 
left shoulders.  While the December 2004 VA examiner 
identified weakness in the shoulder, this symptom is 
contemplated by the neurologic evaluation provided for the 
service connected neck disability.

There is no clinical evidence of record that corroborates a 
current a right shoulder disability other than the already 
compensated neurologic disability of the cervical spine.  
Because the most probative evidence is against the finding of 
right shoulder disability, the weight of the evidence is 
against the claim, and it must be denied.  38 U.S.C.A. § 
5107(b). 

V.  Entitlement to service connection for a left shoulder 
disability.

With regard to the three elements of service connection, the 
service medical records show that in November 1973, the 
veteran presented with bilateral shoulder pain as a result of 
his motorcycle accident.

These records therefore satisfy the requirement of an in-
service disease or injury.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of a current left shoulder disability other than 
the already compensated neuropathy related to the cervical 
spine disorder.

The most recent VA examination in March 2006 concluded that 
veteran did not have any definite disorder to his right and 
left shoulders.  However, the veteran is competent to report 
a current left shoulder disability.  Charles v. Principi, 16 
Vet. App. 370 (2002).  

There is also no clinical evidence of a current left shoulder 
disability independent of the already compensated neurologic 
disability of the left shoulder.  The medical evidence is 
most probative against the finding of left shoulder 
disability, the weight of the evidence is against the claim, 
and it must be denied.  38 U.S.C.A. § 5107(b).

VI.  Entitlement to service connection for a lumbar spine 
disability.

Factual Background

In March 1966, the veteran presented to sick call with 
complaints of lower back discomfort incurred while attempting 
to move a tub of potatoes.  There was no neurological deficit 
or muscular weakness definable.  After 48 hours, the veteran 
had good relief of his low back discomfort.  The diagnosis 
was sciatic nerve root irritation.  

In November 1973, the veteran complained of persistent neck 
and back pain since his motorcycle accident in August 1973.  
Specifically, there was low back pain on his left side.  X-
rays reviewed showed no evidences of fractures.

In December 1992, the veteran presented to a private hospital 
for evaluation of the neck injury.  His medical history was 
notable for having a lower lumbar dick problem that began 
when he was chopping wood.

The veteran underwent a VA exam in April 2001 which included 
a limited examination of his lumbar spine as the radiographs 
were not available for the examiners review.  The veteran 
reported low back pain.  The diagnosis was mechanical back 
pain as there was no radicular aspect to his examination.  
Radiographs of the lumbar spine demonstrated mild 
spondylosis.  There was mild to moderate facet arthropathy of 
the lumbar spine.  Disk spaces were preserved with the 
exception of mild narrowing at L4-5.

In March 2006, the veteran underwent a VA examination to 
evaluate his claimed lumbar spine disability.  The veteran 
reported that his low back pain is related to his prolonged 
sitting in his wheelchair.  He develops low back pain that 
radiates to his coccyx.  The examiner attempted to perform a 
spinal examination, but the veteran was unable to get out of 
his wheelchair.  Therefore the lumbar spine could not be 
tested.  However, lumbosacral spine X-rays showed some mild 
retrolisthesis of L-3 on L-4 and loss of disc height at L3-
L4.

The examiner concluded that the likely etiology of the 
veteran's lumbar spine condition was the effects of aging.  
Additionally, he stated that there was evidence from the 
medical record that he injured his lower back in the past 
while chopping wood and that was also a possible cause of his 
current low back condition.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with a lumbar spine condition.  Lumbosacral spine x-rays 
showed some mild retrolisthesis of L-3 on L-4 and loss of 
disk height at L3-L4.

Therefore, the remaining determinations involve whether there 
was an in-service injury or disease and whether there is a 
causal relationship between the present disability and the 
disease incurred or aggravated during service.

In this case, there is an in-service injury or disease as the 
veteran experienced a sciatic nerve root irritation in March 
1966 and complained of low back pain related to his 
motorcycle accident in August 1973.

However, there is no relation of the veteran's current 
disability to his military service.  There is no indication 
in the veteran's claims file that his low back condition 
might be related to his active duty.

In the March 2006 VA examination, the examiner concluded that 
the likely etiology of the veteran's lumbar spine condition 
was the effects of aging and the injury of his lower back 
while chopping wood after service.

The veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, supra.  However as a 
lay person, he is not competent to render an opinion 
regarding diagnosis or etiology.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.

The only competent evidence is the March 2006 VA examination, 
which is against a link between the veteran's service and his 
low back condition.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


VII.  Entitlement to service connection for a psychiatric 
disability, described as depression and anxiety.

Factual Background

In June 2002, the veteran's treating psychiatrist and 
treating psychologist at the Dorn, South Carolina VAMC stated 
that the veteran was currently in ongoing treatment for 
depression and anxiety symptoms that were secondary to 
chronic pain and severe limitations stemming from his spinal 
cord injury.

In October 2002, the veteran's VA treating physician stated 
that he had been treated and evaluated the veteran for over a 
year.  He was initially diagnosed with mood disorder due to 
his general condition from his spinal disc condition.  After 
an examination and review of the veteran's records, the 
physician concluded that the veteran had PTSD, as well as 
depression, from his spinal disc condition.  The veteran's 
depression was secondary to and inseparable from his service 
connected injuries.

A psychotherapy treatment note in January 2003 from the 
Columbia VAMC stated that the veteran's depression was 
"clearly related" to his service connected disability which 
caused his back and neck pain.  The diagnosis was chronic 
PTSD and depression disorder secondary to his medical 
stressors and PTSD.  The veteran also presented for 
psychotherapy treatment at the Columbia VAMC in May 2003 and 
September 2003 again with diagnoses of major depressive 
disorder secondary to his spine disability.

Psychotherapy treatment notes from the Columbia, VAMC from 
August 2004 to September 2004 notes that the veteran had PTSD 
and major depressive disorder which was secondary to both 
pain and his physical disability.

In November 2004, the veteran underwent a VA examination for 
an evaluation of his claimed mental disorder.  The examiner 
reported that a review of the claims file suggested that the 
veteran was being treated for post traumatic depression 
(PTSD) and major depression as the depression was secondary 
to his medical disorder.  After an examination, the diagnosis 
was PTSD and a major depressive order due to general medical 
condition.

The examiner noted that the veteran was exhibiting 
considerable symptoms associated with depression and PTSD.  
He noted that the veteran's depression was clearly associated 
with his pain in his back and his back condition as well as 
PTSD.  

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with major depressive disorder.  

Therefore, the remaining determinations involve whether his 
depression is caused by a service connected disease or 
disability.

The evidence demonstrates a nexus between the veteran's 
current depression with his service connected cervical spine 
disorder.  Psychotherapy treatment reports at the Columbia 
VAMC from October 2001 to September 2004 have stated that the 
veteran's depression was clearly related to his service 
connected disability.  A June 2002 letter also concluded that 
the veteran's depression and anxiety was attributable to his 
chronic pain and physical limitations from his spinal injury.  
Additionally, the November 2004 VA examination stated that 
the veteran's depression was clearly associated with his back 
condition.

Therefore, with reasonable doubt resolved in the veteran's 
favor, the Board finds that service connection for a 
psychiatric disability, described as depression and anxiety, 
is warranted on the basis that it is secondary to the service 
connected cervical spine disorder.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.310(b).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 60 percent for residuals 
of multiple neck strain injuries, with traumatic arthritis 
and degenerative disc disease of the cervical spine is 
granted from August 18, 1999 to September 22, 2002.

A combined initial rating of 80 percent for residuals of 
multiple neck strain injuries, with traumatic arthritis and 
degenerative disc disease of the cervical spine is granted, 
effective September 23, 2002.

Entitlement to service connection for arteriovenous 
malformation (AVM) is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a psychiatric 
disability, described as depression and anxiety is granted.


REMAND

In view of the grants for service connection for headaches 
and a psychiatric disability, the veteran's claim for TDIU 
should be readjudicated.

In TDIU claims, the United States Court of Appeals for 
Veterans Claims has held that the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his ability to work.  38 U.S.C. § 5107(a) (West 
2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  A review 
of the claims file does not show that such an opinion has 
been obtained with respect to the veteran's TDIU claim.  
Accordingly, VA examination is warranted in order to obtain 
an opinion concerning the veteran's employability. 

In this case, a new examination is necessary to determine 
what effect the veteran's service connected disabilities have 
on his ability to work.

The veteran also argues that he is entitled to special 
monthly compensation based upon being housebound, because his 
service-connected disabilities make him unable to care for 
himself.

Pursuant to 38 U.S.C.A. § 1114(s) (West 2002), special 
monthly compensation is payable for a veteran who is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.

Special monthly compensation is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  Id. 

In June 2002, a VA Form 21-2680 was completed regarding the 
veteran's claim for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person, or on being housebound.  The form stated 
that the veteran was unable to care for himself as he was 
totally dependent upon his wife.  The examiner also noted 
that the veteran was service connected for a spinal condition 
at a 30 percent disability rating.

The duty to assist provides that a VA examination will be 
conducted in order to assist in the development of the 
medical evidence needed to resolve a claim.  While the 
veteran was afforded a VA aid and attendance/housebound 
examination in June 2002, the examination is inadequate 
because it does not contain an opinion as to whether it is 
the service connected disabilities that have caused the 
veteran to be unable to care for himself or whether it is the 
nonservice-connected factors. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination.  
The claims folders must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service connected 
disabilities would render him unable to 
secure or follow a substantially gainful 
occupation consistent with his education 
and occupational experience.  

2.  The veteran should also be afforded a 
VA examination to determine whether he is 
permanently housebound as a result of his 
service-connected disabilities.  The 
claims folder should be made available 
to, and reviewed by, the examiner.  A VA 
Form 21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance), or its equivalent, should be 
completed.

The examiner should express an opinion as 
to whether the veteran is unable to 
overcome his service connected 
disabilities and leave the house in order 
to earn an income.  The examiner should a 
rationale for this opinion. 

3.  Then, re-adjudicate the TDIU claim 
and the claim for entitlement to special 
monthly compensation by reason of being 
housebound.  If any benefit sought on 
appeal is not granted, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


